CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, David A. Kaplan, of Ocean Township, and Robert P. Zoller, Esq., respondent’s counsel and it appearing that the Office of Attorney Ethics and Respondent, through counsel, having agreed to Respondent being temporarily suspended from the practice of law, together with the additional *478relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. David A. Kaplan of Ocean Township, admitted to practice in this State in 1976, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds, if any, presently existing in any New Jersey financial institution including but not limited to Commerce Bank (i/k/a Tinton Falls State Bank) Account Numbers 2015873912 (Trust Account) and 2016110112 (Business Account) pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
3. David A. Kaplan is hereby restrained and enjoined from practicing law during the period of suspension.
4. David A. Kaplan is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. David A. Kaplan shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.
I agree to the form and entry of this Consent Order.
/s/ David A. Kaplan
David A. Kaplan, Respondent
/s/ Robert P. Zoller
Robert P. Zoller, Esq., Respondent’s Counsel
/s/ David E. Johnson
David E. Johnson, Jr., Director Office of Attorney Ethics